PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/141,588
Filing Date: 28 Apr 2016
Appellant(s): Anantharaman, Raghuraman



__________________
Daniel M. Fitzgerald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument
Appellant argues in substance that the claims are not directed to an abstract idea and the claimed invention amounts to significantly more than the judicial exception.
Appellant states that “…the claims recite not just the abstract idea of associating a new prepaid card to a compromised account, but rather a specific computer-implemented mechanism for seamlessly implementing the new prepaid card as a proxy for the lost or stolen card when transactions with the new card are processed on the payment card interchange network.”

Appellant argues that “…Independent Claims 1, 8, and 15 do not recite an abstract idea under the first prong…Appellant’s claims do not recite an abstract idea in any of the recognized subject matter groupings.”
Appellant further argues that “…independent claims 1, 8, and 15 are directed to a practical application of any alleged abstract idea. …the failure in the Final Office Action to consider the functions performed by the account mapping computing device is a misapplication of the 2019 PEG.”
Appellant further states “…independent claims 1, 11, and 20 recite an inventive concept that amounts to significantly more than any alleged abstract idea. … the Final Office Action provides no indication that these recitations of the pending claims (alone or as an ordered combination) are well understood, routine, or conventional.”

In response:
Appellant argues that the instant claim limitation(s) recited must fall within a particular definition or particular example of an abstract idea in order to recite an abstract idea (namely conduct and completion of a sales transaction). The 2019 PEG does not require citations to court cases, 


Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. Receiving an authorization request for mapping a prepaid card to an account number is a tool used to perform or prepare for marketing or sales activities or behaviors (in the present claims), and requesting a mapping of the prepaid card to an account number has the purpose of enabling a sale, thus performing an action directly related to 
Appellant argues that the Final Office Action focuses on “generic data storage” and that such a focus is erroneous because the Final Office Action failed to consider the functions performed by the account mapping computing device. Appellant cites from their specification that conventional payment card interchange networks are limited in that when a payment card is 
As mentioned previously, The claim does not include additional elements that are sufficient to amount to 
“The term processor, as used herein, refers to central processing units,  microprocessors, microcontrollers, reduced instruction set circuits (RISC), application specific  integrated circuits (ASIC), logic circuits, and any other circuit or processor capable of executing the functions described herein.” (specification paragraph [0058])

The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer processor performing its generic computer functions. Accordingly, claims are ineligible.
Appellant argues that the claims are directed to something “significantly more” than the idea itself. Appellant 
Additionally, Appellant argues that the claims overcome the prior art and strengthens the conclusion that the steps are not well-understood, routine, and conventional. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I) Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not 
Appellant argues their claims are similar to those in the BASCOM case. In BASCOM, filtering content was seen as an improvement to the technological field of network technology. In that case they focused on how BASCOM improved the filtering technology in an unconventional manner. Appellant does not improve the functioning of a computer or transmission of data. Appellant is merely applying a commonplace business method on a general purpose computer. See MPEP §2106.05(a)(II)(i). Merely selecting a type of data to use or associate with does not constitute an integration into a practical application. The case of BASCOM does not apply to the appellant’s claims.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM HILMANTEL/Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691 

/Vincent Millin/
Appeal Practice Specialist


                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.